Per Curiam : In this case appellant has filed a brief and argument in which the statement occupies six pages, the brief four pages and the argument forty pages. One page of the argument is devoted to demonstrating that the court erred in passing on instructions, and practically the whole of the remainder thereof is an attempt to show that the verdict is contrary to the weight of the evidence, the conclusion of' counsel on that subject being, that “the overwhelming weight of the evidence shows that he (the motorman) was in the exercise of all the care that would have been required of him had the point in question been at a street crossing, and shows with equal force that the driver of the wagon was in the exercise of none whatever.” Whether or not the statement just quoted is true is in this court wholly a matter of indifference. Appellee states that the judgment of the Appellate Court is final as to the facts, but says that in order to meet the issue raised by his opponent he argues the same question of fact discussed by it, and then proceeds to do so. In the preparation of his brief appellee has not followed rule 15 of the rules of practice, but has intermingled brief and argument, and has used fourteen pages of the document in setting out, as part of his argument, an abstract of the evidence of certain of the witnesses. We will not consider briefs and arguments given to the discussion of a question which by the plain and unmistakable provisions of the statute is not for our determination. The order taking the cause under advisement will be set aside, the briefs of the parties will be stricken from the files and the cause continued. Appellant will be given until the tenth day of November next in which to file a brief and argument presenting questions open to consideration in this court. Appellee will have until the twentieth day of the same month in which to file his brief and argument devoted to like questions, and appellant will then have five days in which to reply, all the briefs and arguments to be so prepared as to conform to the rules with reference thereto. Briefs stricken.